Citation Nr: 0514210	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of prostate cancer, status post-radical 
peritoneal prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In March 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of prostate cancer, status post 
radical peritoneal prostatectomy, are manifested primarily by 
mild incontinence after voiding and nocturia occurring 
approximately once a night; there is no other evidence of 
increased frequency of urination, a need to wear absorbent 
pads, obstructed voiding, renal dysfunction or recurrence of 
prostate cancer since the April 1999 surgery.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
veteran's residuals of prostate cancer, status post 
suprapubic radical prostatectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115(a), 4.115(b), 
Diagnostic Codes 7527, 7528 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 2001 rating decisions from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 2002 and supplemental statements of the 
case in June 2003, September 2003, November 2004 and December 
2004 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

In the present case, a November 2001 rating decision proposed 
to reduce the veteran's prior 100 percent disability rating 
for residuals of prostate cancer to a noncompensable rating.  
The veteran was notified of the proposed action.  In February 
2002, the 100 percent disability rating for residuals of 
prostate cancer was reduced to a noncompensable rating.  It 
was not until 3 2004 that the RO provided adequate notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. Moreover, at this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical and other records from all 
relevant sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
VA treatment records and examination reports, as well as 
private treatment records.  The veteran has not indicated 
that there are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Factual Background

The veteran was initially diagnosed with prostate cancer in 
April 1999 and underwent a radical peritoneal prostatectomy 
that same month.  There is no indication that he had any 
subsequent chemotherapy or radiation for cancer following the 
surgery.  He did subsequently develop recurrent epididymitis 
and orchalgia.

The RO granted service connection for residuals of prostate 
cancer, status post radical perianal prostatectomy in a 
December 1999 rating decision.  A 100 percent disability 
rating was assigned effective from the date of the veteran's 
initial claim, and reduced to 0 percent disabling effective 
November 1, 1999.  

In March 2000, the veteran underwent VA genitourinary 
examination.  At that time he complained of nocturia once a 
night and occasional leakage, not requiring a pad.  The 
report noted that recent values for prostate-specific antigen 
(PSA) were 0.6 which was indicative of a chemical recurrence 
of prostate cancer.  However, a bone scan, and a computed 
tomography (CT) scan of the abdomen and pelvis were negative 
for metastatic disease.

A May 2000 rating decision granted a 100 percent disability 
rating for the veteran's residuals of prostate cancer, based 
on evidence indicative of a chemical recurrence of a 
carcinoma of the prostate, and effective from January 17, 
2000.  

In August 2001, the veteran underwent a VA genitourinary 
examination.  The most recent laboratory results, dated in 
July 2001, showed a PSA value of 0.1, which the examiner 
interpreted as undetectable.  The examination report notes 
that the veteran was treated with antibiotics for 
intermittent testicular swelling of 6 to 7 months' duration.  
He complained of a post-void drip since his prostatectomy, 
but denied symptoms of true stress incontinence.  He also 
denied wearing pads or absorbent material.  He reported 
nocturia approximately once a night.  Examination of his 
genitalia was normal with some increased induration of the 
cord structures.  Palpation of the testicle did not reveal 
tenderness.  There was some induration of the epididymitis 
that was consistent with his symptoms and history.  

A November 2001 rating decision proposed to reduce the 
veteran's disability rating for residuals of prostate cancer 
to 0 percent disabling.  A February 2002 rating decision did 
reduced the veteran's disability rating for residuals of 
prostate cancer to 0 percent, effective from May 1, 2002.  
Later that same month, the veteran submitted his notice of 
disagreement with the November 2001 rating decision.  He 
subsequently perfected his appeal.

An April 2002 letter from M. J. Coppolla, M.D., one of the 
veteran's private treating physicians, noted the veteran's 
history of prostate cancer with subsequent surgery.  The 
physician noted that the veteran experienced persistent 
scrotal pain since his surgery and had been treated for 
prostatitis with suppression therapy and for epididymitis.  A 
June 2002 letter from J. Gollatz, M.D., yet another private 
treating physician also noted the history of the veteran's 
radical prostatectomy with subsequent orchalgia of uncertain 
etiology, and recurrent epididymitis.   

During his July 2002 personal hearing, the veteran testified 
that he was previously taking the antibiotic Cipro for his 
post-surgical residuals of prostate cancer.  He further 
testified that he experienced intermittent swelling of his 
testicles, occurring between once and twice a month and 
lasting 3 to 5 days.  He testified that he experienced post-
void leakage, but did not wear an absorbent pad and had not 
been advised to do so.  At the time of the hearing, the 
veteran was working full time on limited duty at the United 
States Postal Service.  

During an August 2002 VA medical examination, the veteran 
stated that he had suffer with recurrent epididymitis since 
his 1999 surgery.  He had recurrent episodes of epididymitis 
and scrotal edema.  He denied fevers, chills, dysuria, 
hematuria, change in frequency of urination, or flank pains.  
Testicular edema was noted.  There was tenderness over the 
epididymitis as well as the rest of the testicles.  No 
abnormal masses were noted.

A November 2002 letter from Dr. Gollatz, notes that the 
veteran developed intermittent bouts of epididymitis after a 
radical prostatectomy.  The latest PSA values were very 
slightly elevated at 0.3 and 0.6, indicating a possible small 
recurrence of his disease which could require further 
therapy.  

A December 2002 United States Postal Service memorandum notes 
that disability retirement had been approved for the veteran.

VA treatment records, dating from April to June 2003, note 
the veteran's history of a radical perineal prostatectomy and 
subsequent development of chronic orchialgia of indiscernible 
etiology.  He was treated conservatively for this condition 
with antibiotics.  In June 2003, the veteran reported that 
recent PSA's had been undetectable.  

In June 2003, the veteran was seen at a VA genitourinary 
clinic.  He was seeking a second opinion regarding the 
persistent orchialgia and testicular swelling.  He reported 
that negative cultures, normal ultrasounds and normal 
testicular biopsies had been noted by his private physician.  
The examiner was unable to find a discernible etiology for 
the orchialgia.  Further evaluation was recommended.  

An August 2003 VA genitourinary examination report shows the 
veteran complained of chronic epididymitis and recurrent 
orchialgia after radical prostatectomy.  His diagnosed 
epididymitis was treated conservatively with antibiotic 
therapy.  The urologist opined that the veteran's recurrent 
epididymitis and orchialgia were unrelated to his service-
connected disabilities.  

An August 2003 VA treatment record shows ongoing treatment 
for complaints of testicular pain.

Private treatment records, dating from September 2001 to 
April 2004, show the veteran was treated for recurrent 
epididymitis.  The records also show PSA levels 
intermittently elevated.  In January 2004, the veteran 
underwent a magnetic resonance imaging (MRI) scan of the 
pelvis.  The results revealed no specific abnormality status 
post prostatectomy.  No mass or tumor was depicted.  There 
was a small cystic type change involving the seminal vesicles 
that was assessed as normal for the veteran's age.  In 
February 2004, the veteran underwent a transrectal ultrasound 
and needle biopsy of a prerectal mass.  Although there was no 
distinct abscess, there was a suggestion of a recurrence of 
adenocarcinoma.  It was opined that the small thickened round 
area could possibly represent a phlegmon.

A May 2004 letter from Dr. Gollatz shows that the veteran had 
developed recurrent epididymitis, which caused incapacitating 
pain and significant scrotal swelling.  He was treated with 
antibiotics.  Testing revealed no evidence of abscess or 
reason for recurrence.  Recent metastatic workup revealed a 
cancerous nodule on the veteran's thyroid that was determined 
to be a primary cancer and not to be metastatic prostate 
cancer.  

A June 2004 private operative report shows that the veteran 
underwent bilateral vasostomy.

In September 2004, the veteran again underwent VA 
genitourinary examination.  The examiner noted the veteran's 
relevant history following his radical perineal prostatectomy 
in 1999.  The examiner also noted that the veteran had low 
PSA values that had been intermittently detectable and that 
could have indicated several possible recurrences.  However, 
he had not been diagnosed with recurrent prostate cancer.  
The most recent PSA value from the veteran's private 
physician was 0.7 and suggested the possibility of persistent 
prostate cancer or some residual prostate tissue after 
prostatectomy.  He denied any significant problems with 
urinary control.  He did not wear any urinary pads, but 
complained of some post void dribbling.  Examination revealed 
a well-healed perineal incision and a soft tissue mass 
palpable in the anterior rectum, which was nontender to 
palpation.  The mass measured approximately 3 x 4 cm.  The 
examiner noted that the veteran had been without definite 
recurrence of prostate cancer since his 1999 perineal 
prostatectomy, but had a detectable PSA and a soft tissue 
mass palpable on rectal examination.  Since his 
prostatectomy, the veteran had been impotent and experienced 
some post void dribbling.  The examiner noted that the 
veteran's primary complaint at that time was of chronic 
epididymitis and orchitis.  

An October 2004 private operative report shows the veteran 
underwent a transrectal ultrasound with needle biopsy of the 
perivesical mass and bilateral orchiectomy.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

The veteran's service-connected residuals of prostate cancer, 
status post peritoneal prostatectomy, are rated under the 
provisions of 38 C.F.R. § 4.115(b), Diagnostic Codes 7527, 
7528 (2004), for malignant neoplasms of the genitourinary 
system. 

7527
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2004)

7528
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or 
any subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2004)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in 
each of these symptom areas. Where diagnostic codes refer 
the decisionmaker to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes. Since the areas of dysfunction 
described below do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.



Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2004)
The veteran has not undergone additional surgery or therapy 
since April 1999.  In this respect, the Board acknowledges 
that the veteran has undergone frequent antibiotic treatment 
for persistent epididymitis and orchalgia; however, there is 
no medical opinion linking these conditions to the veteran's 
prostate cancer or surgery for such.  In fact, the VA 
urologist who conducted both the August 2003 and September 
2004 examinations, opined that these conditions were 
unrelated to the veteran's service-connected disabilities.  
There is no indication from the medical records, or from 
information provided by the veteran that his prostate cancer 
has returned or that there has been a metastasis.  In his May 
2004 letter, Dr. Gollatz specifically states that a recent 
metastatic workup had ruled out metastatic prostate cancer.  
Hence, the veteran's condition should be rated pursuant to 
the Note of Diagnostic Code 7528 and Diagnostic Code 7527.  
Id.  The Board notes that the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction. 

The Board has reviewed all of the evidence pertinent to the 
veteran's claim.  The record reflects that the veteran has 
not had a recurrence of cancer since April 1999.  Since his 
surgery, the veteran's primary complaint clearly associated 
with his prostate cancer has been minimal post-void leakage.  
The VA treatment records and examination reports indicate 
nocturia occurring approximately one time a night.  The 
veteran has not ortherwise reported increased or decreased 
frequency of urination.  He has reported mild post-void 
incontinence but he does not wear pads and has not been 
advised to do so.  There was no indication of daytime voiding 
intervals of 3 to 4 hours or less hours, or that the veteran 
awakens 2 or more times a night to void.  There is also no 
evidence of obstructed voiding or any need for 
catheterization.

Applying the regulations to the facts in the case, the Board 
finds that a compensable disability rating for the veteran's 
residuals of prostate cancer, status post prostatectomy is 
not warranted.  The veteran does not have urinary 
incontinence that requires the use of pads, there is no 
evidence of daytime voiding intervals of 3 to 4 hours or less 
and awakening 2 or more times a night to void, and there is 
no evidence that the veteran requires catheterization.  There 
is also no evidence of renal dysfunction.  Therefore, there 
is no basis for a compensable rating for residuals of 
prostate cancer.  38 C.F.R. §§ 4.115(a), 4.115(b), DC 7527, 
7528 (2004).

The Board notes the veteran has been granted service 
connection for erectile dysfunction as secondary to his 
prostate cancer and has not appealed the non-compensable 
rating assigned.  Additionally, the veteran has been granted 
Special Monthly Compensation for loss of a creative organ.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2004).

As the preponderance of the evidence is against the claim for 
an increased disability rating for postoperative residuals of 
prostate cancer, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds that the veteran's postoperative 
residuals of prostate cancer are not so unusual or 
exceptional as to render impractical the application of the 
regular scheduler standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that these disabilities have not 
necessitated frequent periods of hospitalization or have 
resulted in marked interference with his employment.  In this 
respect, although the evidence shows that the veteran was 
approved for a disability retirement from the United States 
Postal Service in December 2002, the evidence does not show 
that his retirement was a result of his residuals of prostate 
cancer.


ORDER

A compensable disability rating for residuals of prostate 
cancer, status post radical periotoneal prostatectomy, is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


